Citation Nr: 0516364	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-28 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus, on a 
direct basis and as secondary to the service-connected 
fibromyalgia with chronic cervical and lumbar spine pain.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had Arkansas Air National Guard service from 
September 1990 to March 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  Specifically, in that decision, the RO 
denied service connection for bilateral hearing loss and for 
tinnitus.  Approximately two weeks later in February 2003, 
the RO in Montgomery, Alabama notified the veteran of the 
determination.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The veteran does not have an impaired hearing disability 
for VA compensation benefit purposes.  

3.  The veteran's tinnitus is not associated with any 
incident of her active military duty or with her 
service-connected fibromyalgia with chronic cervical and 
lumbar spine pain.  



CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2004).  

2.  Tinnitus was not incurred or aggravated in service and is 
not proximately due to, or the result of, the 
service-connected fibromyalgia with chronic cervical and 
lumbar spine pain.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By letters dated in September 2002 and February 2004 in the 
present case, the RO notified the veteran of the type of 
evidence necessary to support her service connection claims.  
In addition, the RO informed the veteran that it would make 
reasonable efforts to help her obtain necessary evidence with 
regard to these issues but that she must provide enough 
information so that VA could request the relevant records.  
The RO also notified the veteran of attempts already made to 
obtain relevant evidence with regard to her claims.  Further, 
VA informed the veteran of her opportunity to submit "any 
additional information."  Thus, she may be considered 
advised to submit all pertinent evidence in her possession.  

Additionally, the January 2003 rating decision, the statement 
of the case (SOC) issued in August 2003, and the supplemental 
statements of the case (SSOCs) issued in October 2004 and 
March 2005 notified the veteran of the relevant criteria and 
evidence necessary to substantiate her service connection 
claims.  These documents also included discussions regarding 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of these issues.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the veteran of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In this regard, the Board notes that, in the 
current appeal, the veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was done in this 
case.  Further, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement would be 
harmless error.  See Mayfield, supra.  After the most recent 
notice provided to the veteran in February 2004, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in October 2004.  

Moreover, throughout the current appeal, VA has made attempts 
to obtain records of relevant treatment identified by the 
veteran.  All relevant evidence adequately identified by the 
veteran has been obtained and associated with her claims 
folder.  Also during the current appeal, the veteran has been 
accorded a pertinent VA examination, and medical opinions 
have been procured.  Accordingly, the Board also finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA with regard to the veteran's service connection 
claims.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

In addition, disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A.  Bilateral Hearing Loss

Throughout the current appeal, the veteran has asserted that 
she developed a bilateral hearing loss disability as a result 
of noise to which she was exposed during her in-service 
responsibilities as a munitions specialist who serviced 
aircraft on active flight lines.  See, e.g., April 2004 
hearing transcript (T.) at 2-6.  According to the veteran's 
recent testimony, there were times that she did not wear 
foam-type ear protection because "[w]e were in a hurry or 
didn't have it available or that sort of thing."  T. at 3.  

In this regard, the Board acknowledges that service personnel 
records confirm that the veteran served as a munitions 
systems specialist with the Arkansas Air National Guard.  
Also, according to the service medical records, an 
audiological evaluation completed at a December 1993 periodic 
examination provided a finding of 25 decibels at 6000 Hertz 
in the veteran's left ear.  In addition, an audiological 
evaluation conducted at a July 1994 periodic examination 
reflected findings of 25 decibels at 6000 Hertz in her right 
ear and 30 decibels at 6000 Hertz in her left ear.  

Importantly, however, the remainder of the service medical 
records is completely negative for complaints of, treatment 
for, or findings of bilateral hearing loss.  In fact, the 
November 1994 Physical Evaluation Board Report includes only 
a diagnosis of chronic neck and back pain associated with 
probable fibromyalgia.  A bilateral hearing impairment 
disability was not noted in this record.  

Furthermore, the first post-service evidence of a diagnosis 
of a bilateral hearing loss disability is dated in September 
1998, several years after the veteran's separation from 
service.  Specifically, a VA audiological evaluation 
completed in September 1998 resulted in an impression of mild 
sensorineural hearing loss at 4000 Hertz in her right ear and 
at 3000 Hertz in her left ear.  The decibel levels were 30 in 
both cases and all other decibel levels from 500 to 4,000 
Hertz were 25 or less.  The testing demonstrated excellent 
word recognition ability in both ears.  

The competent evidence of record does not show that the 
veteran has a hearing loss disability for VA compensation 
purposes.  A VA audiological examination conducted in January 
2003 provided the following puretone threshold 
results:  5 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 
10 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 
20 decibels at 4000 Hertz in the veteran's right ear and 
5 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 
10 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, and 
20 decibels at 4000 Hertz in her left ear.  Her word 
understanding ability was described as good with 
discrimination scores of 100 percent bilaterally.  The claims 
folder contains no competent evidence of a hearing loss for 
VA compensation purposes.  Without competent evidence of an 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or greater; auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent, the veteran's hearing impairment cannot be 
considered to be a disability for VA compensation benefit 
purposes.  38 C.F.R. § 3.385 (2004).  

The Board concludes that the veteran does not have a current 
hearing loss for VA compensation purposes and service 
connection cannot be awarded.  

B.  Tinnitus

Throughout the current appeal, the veteran has asserted that 
she has developed tinnitus as a result of noise to which she 
was exposed during her in-service responsibilities as a 
munitions specialist who serviced aircraft on active flight 
lines.  See, e.g., T. at 2-11.  According to the veteran's 
recent testimony, there were times that she did not wear 
foam-type ear protection because "[w]e were in a hurry or 
didn't have it available or that sort of thing."  T. at 3.  

As previously noted in this decision, service personnel 
records confirm that the veteran served as a munitions 
systems specialist with the Arkansas Air National Guard.  
Significantly, however, the service medical records are 
negative for complaints of, treatment for, or findings of 
tinnitus.  

Furthermore, the first evidence of tinnitus is dated in 
September 1998.  In particular, at a VA audiological 
evaluation completed at that time, the veteran reported that 
she had first noticed tinnitus within the last 12 months.  
Subsequent private and VA audiological evaluations confirm a 
diagnosis of tinnitus.  

The Board acknowledges that, at a private audiological 
evaluation completed in June 2002, the examiner expressed an 
opinion that the veteran's tinnitus is "due to [a] noise 
injury to [her] cochlea [during her] military service."  
Significantly, however, this examiner does not appear to have 
had access to, and an opportunity to review, the evidence 
contained in the veteran's claims folder.  The Board finds, 
therefore, that the examiner's conclusion was based upon 
statements made by the veteran herself and is, thus, not 
probative in the current appeal for service connection for 
tinnitus on a direct basis.  

Importantly, in a November 2004 addendum, the examiner who 
had conducted the VA audiological examination in January 2003 
and who had had the opportunity to review the claims folder 
noted that tinnitus was not manifested until four years after 
the veteran's separation from service.  This examiner 
specifically concluded that "it is not likely that her 
tinnitus was caused by, or a result of, her military service 
noise exposure time."  

Additionally, in the November 2004 addendum, the examiner 
also noted that the evidence contained in the claims folder 
indicates that the veteran's current medical conditions 
include fibromyalgia, tempromandibular joint disorder, and 
neck pain and that she takes a moderate amount of aspirin.  
Thereafter, the examiner stated that "[a]ll of these 
conditions and/or medication can be the source of etiology 
for . . . [the veteran's] tinnitus."  

This statement suggests that tinnitus "can be" due to a 
combination of nonservice-connected (temporomandibular joint 
disorder) and service-connected (fibromyalgia and resulting 
neck pain) disabilities.  In essence there is a possibility 
that a combination of service-connected and nonservice-
connected disability could cause tinnitus.  When asked to 
give a more definite opinion, the VA examiner concluded in 
February 2005, after reviewing the claims folder, that any 
opinion associating the veteran's service-connected 
fibromyalgia with her tinnitus "can not be . . . [made] 
without resort to mere speculation."  Service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  

In addition, at a December 1998 VA outpatient treatment 
session, the examiner expressed an opinion that the veteran's 
"constant high pitched tinnitus . . . [in both of her ears 
was] compatible . . . [with] mild high freq[uency] hearing 
loss."  Importantly, as the Board has discussed in this 
decision, service connection for bilateral hearing loss is 
not warranted.  

Thus, the Board concludes that the preponderance of the 
evidence in the present case demonstrates that the veteran's 
tinnitus began several years after her discharge from active 
military duty and is not related to any incident of such 
service, including the service-connected fibromyalgia with 
chronic cervical and lumbar spine pain.  

As a clear preponderance of the evidence is against the 
claim, service connection for tinnitus cannot be awarded.  
The veteran's claim for service connection for tinnitus, on a 
direct basis and as secondary to the service-connected 
fibromyalgia with chronic cervical and lumbar spine pain, is, 
therefore, denied.  See, 38 U.S.C.A. § 5107(b) (West 2002).  




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus, on a direct basis and as 
secondary to the service-connected fibromyalgia with chronic 
cervical and lumbar spine pain, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


